Hoice, J.
It appears from tbe findings of fact which accompany tbe case on appeal and are a part of it that, at tbe criminal term aforesaid, indictments were pending against defendant for illegal traffic in spirituous liquors and that a brother of defendant, Hector Little, was also indicted for similar offenses, and that a principal witness against these defendants was one ~W. E. Reynolds; that on Tuesday night of tbe term about 9 P. M., before tbe trial of tbe cases, at a cafe in tbe town of Rockingham, near tbe court bouse and near tbe hotel where tbe judge was staying, tbe said witness was violently assaulted and severely injured by the present defendant as tbe witness was endeavoring to go from tbe cafe to bis boarding bouse, tbe brother Hector and a young man named Morgan, who was driving tbe ear of defendant, being tbe only persons present at the time.
In regard to tbe person actually guilty of tbe assault, 'the purpose and motives prompting tbe same and some of tbe circumstances incident to tbe enquiry, tbe findings of tbe court are as follows:
“From all tbe evidence tbe court finds as a fact that tbe defendant Little is’tbe person who assaulted Reynolds, who was a witness against him; and tbe court also finds as a fact that bis object and purpose was to defeat or impair and prejudice and delay tbe rights and remedies of tbe State in tbe indictments against him in which Reynolds was a witness against him, and tbe court finds, also, tbe fact that bis acts and conduct did tend to impede and binder and interfere with tbe rights and remedies of tbe State and caused tbe court to delay in tbe transac*745•tion of tbe business at tbis term of tbe court, and to impair tbe respect and authority for tbe proceedings of tbis court. Tbat after respondent made tbe assault on Reynolds, during tbe term, respondent was tried in two of tbe cases against bim, and was convicted and sentenced in one ■case and acquitted in one, and two others were continued. His brother, Hector Little, was tried in one case for retailing, also, and was convicted and sentenced. Reynolds was a witness against both of them. •
“Tbe court finds tbat tbe defendant has been guilty of contempt of tbe court and of its lawful orders, process, and proceedings, and it so adjudges respondent to be in contempt of court and adjudges tbat be pay a fine of $100 and tbat be be imprisoned in tbe county jail for a period of thirty days.”
There was ample evidence to support such findings, and we are of opinion tbat tbe court correctly adjudged tbe defendant guilty of direct contempt and administered summary punishment for tbe offense.
It is thus far understood and has been not infrequently decided tbat our statute, Revisal, cb. 17, secs. 939-945, inclusive, regulating proceedings “for contempt and as for contempt,” purports to confer on tbe courts all tbe inherent powers to attach for contempt tbat were recognized by tbe common law as essential to tbe due and orderly exercise of their jurisdiction and functions. In re Brown, 168 N. C., 417; Ex parte McCown, 139 N. C., 95; Ex parte Schenck, 65 N. C., 366.
And in McG own’s case, supra, it is held tbat “Tbe provision of section '939 of said chapter, subsecs. 1 and 3; Code of 1883, sec. 648, were broad enough to extend to and include, and did include, all cases of disorderly conduct, breaches of tbe peace, noise, or other disturbance near enough and designed and reasonably calculated to interrupt tbe proceedings of a court then engaged in tbe administration of tbe State’s justice and tbe dispatch of business presently before it.”
McG own’s case was one where a citizen, angered because be considered a sentence just imposed upon a prisoner convicted of manslaughter was too light, for tbat reason made an assault on tbe presiding judge at bis hotel during a recess of tbe court and before adjournment. Tbe judgment, imposing summary punishment for contempt, was upheld, not so much because tbe assault was made on tbe person of tbe judge, but because, on tbe facts presented, it was a breach of tbe peace designed and calculated-to impede, embarrass, and obstruct tbe present administration of tbe State’s justice in causes then pending’ before tbe court and a perusal of tbat well-considered case and many of tbe authorities cited will show tbat tbe position extends its protection to all officers of tbe court, jurors, attorneys, and others who in tbe line of official duty are assisting tbe court in tbe present dispatch of its business and to all witnesses who are in attendance under subpoenas to give evidence in *746causes pending before it. S. v. Moore, 146 N. C., 653; In re Gorham, 129 N. C., 481; In re Deaton, 105 N. C., 59; S. v. Mott, 49 N. C., 449; Ex parte Summers, 27 N. C., 149; Commonwealth v. Dandridge, 2 Va. Cases, 408; Cartwright’s case, 114 Mass., 230; S. v. Steube, 3 Ohio C. C., 383; In re Healy, 53 Vt., 694; People v. Wilson, 64 Ill., 195; Ex parte McLeod, 120 Fed., 130; U. S. v. Anonymous, 21 Fed., 761; U. S. v. Patterson, 26 Fed., 509; Ex parte King, 7 Vesey, 315; Ex parte Barrow, 8 Vesey, 535; Williams v. Johns., 2 Dickens, 477.
Thus in U. S. v. Patterson, case of an assault on an attorney, Hammond, J., said: “Tbe principle protects parties, jurors, witnesses, tbe officers of tbe court and all engaged in and about tbe business of tbe court,'even from tbe service of civil process while in attendance, etc.”
And tbe present Chief Justice, in bis concurring opinion in Gorham’s case, said: “Tbe Constitution, Art. 4, sec. 12, provides: 'Tbe General Assembly shall have no power to deprive tbe Judicial Department of any power of jurisdiction which rightfully pertains to it as a coodinate department of tbe Government.’ If the General Assembly bad expressly enacted that such acts as are here found to have been committed by the respondents, could not be punished by tbe courts, it would have been a nullity as an attempt to deprive tbe judiciary of a power which has belonged to it from tbe remotest antiquity, and which has never been denied to any other court, and which is an inherent power necessary to tbe very existence of any authority in tbe courts. If tbe moment a juror passes out of tbe court room, hired lobbyists in tbe pay of powerful and wealthy suitors can take them in charge, suborn them, bribe them, sleep with them, treat them, and snap their, fingers with importunity at the court, then indeed tbe judiciary is worse than 'exhausted.’ It will not avail that tbe parties can be tried for 'embracery’ at tbe next term, if all tbe judge can do is to make a mistrial. Tbe injuries done and tbe contempt of tbe court is most fully shown by preventing a trial at this term. Tbe contempt could not be more direct or palpable if a band of armed men bad followed tbe jury to tbe court bouse with threats of violence if their verdict was unfavorable, and bad stood just outside tbe door to execute punishment if disappointed. It is equally a contempt of court whether a man meets a juror just outside tbe court room with a bribe or a bludgeon in bis band. If tbe court cannot prevent either because not done within tbe court room, tbe administration of justice is no longer free. Tbe independence of tbe judiciary no longer exists.”
Tbe fact that several of tbe North Carolina authorities were in proceedings “as for contempt,” under some special provisions of tbe statute on that subject, does not impair or in any way interfere with tbe powers of tbe court to deal summarily in cases coming also within tbe *747sections appertaining to direct contempt. And the same considerations which justify the imposition of summary punishment afford the basis for our decisions to the effect that in cases of this character breaches of the peace, noise, or other disturbance directly tending to interrupt the proceedings of the court, neither an appeal nor trial hy jury nor, as a matter of right, a removal of the hearing before another judge is permissible. It would present a humiliating exhibit of helplessness if a court, holding a term and engaged in the present dispensation of the State’s justice, could have its attorneys assaulted, its jurors bribed, or its subpoenaed witnesses intimidated or beaten and find its orders made in the effort to protect them and to -enforce respect and obedience to its authority, stayed till they could be reviewed on appeal. The statute, Re-visal, sec. @39, recognizes that no appeal shall be allowed in such cases and our decisions are to like purport. In re Brown, supra; Ex parte McCown; Ex parte Deaton.
No more should there be a trial by jury or a removal before another judge as a matter of right. Speaking to this question in Brown's case, the Court said: “While it is understood with us that in mere matters of procedure and in courts below the Supreme Court which comes under the influence of a special constitutional provision, the question presented may be to some extent regulated by legislation, it is also held that both as to direct and constructive contempts the trial is properly had by the court without the intervention of the jury, and usually by the court against which the offense has been committed. . . . The power in ques-. tion is conferred to enable a court to command respect and obedience, and it would go far to weaken and, in case of direct contempt, would well-nigh destroy it if the occasion of its present exercise would have to be referred for decision to some other tribunal or agency.” And it is in no sense the denial of a constitutional right that a jury trial is refused in such cases.
In Brown's case the Court said further: “At common law, the power of courts of record of general jurisdiction to punish for contempt, and in certain instances by summary procedure, has existed time out of mind, as said by Judge Blaclcstone, £as far as the annals of the law extend,’ ” and by O. J. Wilmot, in King v. Alman, 8 State Trials, 53, quoted in McCown's case, supra: “The power which the courts in Westminster Hall have of vindicating their own authority is coeval with their first foundation and institution; it is a necessary incident to every court of justice, whether of record or not, to fine and imprison for a contempt of the court acted in the face of it (1 Vent., 1), and the issuing of attachments by the Supreme Courts of Justice in Westminster Hall for contempts out of court stands upon the same immemorial usage as supports the whole fabric of the common law; it is as much the lex *748terrm and within the exception of Magna Carta as the issuing any other legal process whatever. I have examined very carefully to see if I ■could find out any vestiges or .traces of its introduction, but can find none; it is as ancient as any other part of the common law; there is no priority or posteriority to be discovered about it, and therefore it cannot be said to invade the common law, but as act in alliance and friendly conjunction with every other provision which the wisdom of our ancestors has established for the general good of society.”
Well might the Massachusetts Court, therefore, in Cartwright’s case, ■supra, say that “summary procedure in their cases'is in accord with the law of the land,” within the meaning of .our declaration of rights, and when a person, as in this instance, is guilty of “breach of the peace, noise or other disturbance, directly tending to interrupt the proceedings of a court holding a term for the administration of the law, they may be summarily punished instantly and without further investigation if it occurs in the presence and view of the court, and on notice to show cause and proper proof had if further evidence is required, and in neither case is an appeal or trial by jury allowed.” Ex Parte Terry, 128 U. S., 289.
If a defendant, in such case, has reason to believe that a legal right has been denied and it is made to appear that the court was without “jurisdiction of the cause and was manifestly without power to impose the sentence complained of, the same may be inquired into on habeas corpus proceedings, removed to this Court if necessary by writ of certiorari." In re Holly, 154 N. C., 163.
The defendant having been adjudged guilty of direct contempt, and by reason of unlawful conduct tending to “interrupt and hinder the proceedings of the court and to impair the respect due to its authority,” no appeal lies from the sentence imposed upon him, and this will be certified that the same may be duly enforced by process issuing from Superior Court.
Appeal dismissed.